Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “iron, as measured as iron oxide”.  This is unclear without designation of the intended iron oxide formula.
Claims 8 and 9 could preferentially be amended to recite “the ZSM-5 molecular sieve” (emphasis added) for the purpose of consistent antecedent basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,852,214 to Chester et al. in view of US 2016/0216242 to Ravichandran et al.

Chester et al. are relied on for the disclosure of an FCC additive material, which can be ZSM-5 selected from several other zeolites, as claimed herein.  The reference refers to these additives as sulfur reduction particles, but the reference also demonstrates evidence that they can improve/direct the desired product blends (see the examples).  The reference indicates that iron is among the desirable metals that can be incorporated into the ZSM-5 (column 2, lines 40-65, column 7, lines ) in amounts from 0.1 to  as high as 10.0 wt % (as metal),  which range is considered to overlap that claimed herein of at least 0.5 weight percent measured as iron oxide.  Overlapping ranges have long been held to constitute a prima facie case of obviousness.  The instant claims require the iron to be in the zeolite framework.  The reference apparently considers framework metal, metal within the pores of the zeolite and exchanged metals to be substantially equivalent, column 2, lines 40-65, column 6, lines 1-35, column 7, ones 56-67, Example 3 and Example 6.  Chester et al. further indicate that the zeolite is preferably matrixed with an inorganic oxide such as alumina, and further including added clay for attrition resistance.  The amount of matrix relative to the zeolite is from 20:80 to 80:20 by weight, essentially inclusive of the instantly claimed components.  Column 7, lines 18-29.  
The primary distinction between the Chester et al. document and the instant claims is that Chester et al. does not require phosphorus oxide in the FCC additive. Ravichandran et al. disclose that treating FCC catalyst components with a phosphorus compound is an art recognized method for zeolite stabilization by preventing dealumination during the hydrothermal FCC conditions, thus providing the motivation for the ordinarily skilled artisan to add phosphorus to the additive of Chester et al. to arrive at the instantly claimed additive composition.  See paragraphs [0029]-[0032].  Paragraph [0072] discloses that the phosphorus oxide is in the range of 1 to 20% by weight of the additive.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Allowable Subject Matter
The subject matter of claims 4 and 5 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten to include all limitations of the base claim and provided that the 112 P2 deficiencies are also obviated.  The prior art fails to teach or suggest the particularly claimed ratios set forth in these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0069126 discloses FCC additive and mentions briefly that metals such as boron, iron gallium, and so forth may be incorporated into zeolite frameworks and/or be deposited on a zeolite by any suitable method.  US 2009/0134065 discloses a very similar composition to that claimed herein, indicating all features to be conventional in the art, with the exception of an iron oxide component. The additive is capable increasing the selectivity of the process to propylene and comprises ZSM-5, at least 5 wt% P2O5 and at least about 1% iron oxide (as Fe2O3), but the iron must be outside of the pentasil framework.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



/E.D.W/Primary Examiner, Art Unit 1732